DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to foreign application number SE1950382-0, filed in Sweden, on 28 March 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [00011], line 2, “the upper part” should read --the upper end--
Paragraph [00011], line 3, “the first support” should read --the first support member--
Paragraph [00011], line 5, “the upper part” should read --the upper end--
Paragraph [00011], line 6, “the second support” should read --the second support member--
Paragraph [00020], line 29, “which not looks” should read --which does not look--
Paragraph [00023], lines 19-20, “the first and second holder part 24” should read --the first and second holder part 14, 24--
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, and 7 are objected to because of the following informalities:  
Claim 1, line 14, “a barbell” should read --the barbell--
Claim 1, line 15, “a using position” should read --the using position--
Claim 1, line 15, “from the same” should be deleted
Claim 1, line 17, “a substrate” should read --the substrate--
Claim 4, line 2, “the upper part” should read --the upper end--
Claim 4, line 3, “the first support” should read --the first support member--
Claim 4, line 5, “the upper part” should read --the upper end--
Claim 4, line 6, “the second support” should read --the second support member--
Claim 5, line 4, the first instance of “of the second” should be deleted
Claim 7, “the distance” should read --a distance--
Claim 7, line 3, “relative a part” should read --relative to a part--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 (lines 3-4, “a substantially upright position”; lines 9-10, “protruding substantially upwards”; line 17, “a substantially upright position”; and line 24, “protruding substantially upwards”) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are for each of the limitations containing the term “substantially” in claim 1. The Examiner suggests deleting the term “substantially” from each instance in the claim language to overcome this rejection.
Claim 7 recites the limitation “the connecting frame part” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 7 depends --.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose a barbell rack in combination with all of the structural and functional limitations, and further comprising a first support member comprising a first tube telescopically arranged relative to a second tube, a first foot member, a first holder part arranged for allowing tilting of the first support member within the first holder part, a second support member comprising a first tube telescopically arranged relative to a second tube, a second foot member, a second holder part arranged for allowing tilting of the second support member within the second holder part, a first eccentric pivotably arranged at the first holder part of the first support member and pivotable around a first pivot point and further hingedly connected to a first bracket which first bracket is fixedly attached to the second tube of the first support member, wherein the first eccentric upon pivoting is arranged to tilt the first support member within the first holder part, and a second eccentric pivotably arranged at the second holder part of the second support member and pivotable around a second pivot point and further hingedly connected to a second bracket which second bracket is fixedly attached to the second tube of the second support member, wherein the second eccentric upon pivoting is arranged to tilt the second support member within the second holder part.
The Examiner notes that an “eccentric” (noun) is defined by Merriam-Webster as “a mechanical device consisting of an eccentric disk communicating its motion to a rod so as to produce reciprocating motion.”
The closest prior arts of record include NPL 1 (Garage Gym Reviews, “Rogue Combo Rack Released!”), Reyes (US Patent No. 9248335), and Ellis (US Patent No. 6450927).
NPL 1 discloses a review of the Rogue Combo Squat Rack, available through Rogue Fitness, that includes a first and second support member, each including telescopically arranged first and second tubes, first and second feet, first and second holder parts, and where the first and second support members are configured to tilt by manipulation of adjustment screws relative to the first and second holder parts, as is similarly described by the Applicant as prior art. NPL 1 does not teach a first and second eccentric or a first and second bracket as claimed.
Ellis teaches a barbell rack comprising first and second support members (46, 48) that are configured to tilt forwards and backwards relative to respective first and second feet members (28, 30) via shafts (50, 52) and pillow block bearings (54, 56, 58, 60). Ellis does not teach the first and second support members to each comprise telescopically arranged first and second tubes, first and second holder parts, a first and second eccentric, or a first and second bracket as claimed.
Reyes teaches a barbell rack comprising first and second support members (104A/B) that are configured to tilt forwards and backwards relative to respective feet members (136) via stops (152) comprising first and second plates (140A/B), an axle (156), and a spring (204). Reyes does not teach the first and second support members to each comprise telescopically arranged first and .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784